 1   DIANA S. EBRON, ESQ.
     Nevada Bar No. 10580
 2   E-mail: diana@kgelegal.com
     JACQUELINE A. GILBERT, ESQ.
 3   Nevada Bar No. 10593
     E-mail: jackie@kgelegal.com
 4   KAREN L. HANKS, ESQ.
     Nevada Bar No. 9578
 5   E-mail: karen@kgelegal.com
     KIM GILBERT EBRON
 6   fka Howard Kim & Associates
     7625 Dean Martin Drive, Suite 110
 7   Las Vegas, Nevada 89139
     Telephone: (702) 485-3300
 8   Facsimile: (702) 485-3301
     Attorneys for SFR Investments Pool 1, LLC
 9

10                             UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12   THE BANK OF NEW YORK MELLON FKA                   Case No.: 2:17-cv-01030-MMD-GWF
     THE BANK OF NEW YORK, AS TRUSTEE
13   FOR THE CERTIFICATEHOLDERS OF                         STIPULATION AND ORDER TO
     CWALT, INC., ALTERNATIVE LOAN                        EXTEND RESPONSE DEADLINES
14   TRUST 2005-1CB, MORTGAGE PASS-                    (First Request)
     THROUGH CERTIFICATES, SERIES 2005-
15   1CB,
16                         Plaintiff,
17   vs.
18   JEAN BIRMINGHAM, MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS,
19   INC., SFR INVESTMENTS POOL 1, LLC,
     PEARL COVE II HOMEOWNERS
20   ASSOCIATION, DOE INDIVIDUALS I-X, ;
     and ROE CORPORATIONS I-X, inclusive,
21
                           Defendants.
22

23          The parties, by and through their respective attorneys, stipulate as follows:

24            1.   The Bank Of New York Mellon Fka The Bank Of New York, As Trustee For

25   The Certificateholders Of CWALT Inc., Alternative Loan Trust 2005-1CB, Mortgage Pass-

26   Through Certificates, Series 2005-1CB (“BNYM”) filed its Motion for Summary Judgment on

27   April 19, 2019. [ECF. No. 94].

28            2.   Responses to BNYM’s Motion for Summary Judgment are due May 10, 2019.
 1            3.   Pearl Cove II Homeowners Association (“HOA”) and SFR Investments Pool 1,

 2   LLC are requesting until May 22, 2019 to respond to BNYM’s Motion for Summary

 3   Judgment.

 4            4.   There is good cause to extend the response deadline to BNYM’s Motion for

 5   Summary Judgment. Both the HOA and SFR need more time to fully brief the issues in

 6   BNYM’s Motion for Summary Judgment. The requested extension is limited and will not

 7   unduly delay resolution of this matter.

 8   …

 9

10

11   …

12

13   …

14

15   …

16

17   …

18

19

20   …

21

22

23   …

24

25

26   …

27

28
 1            5.   To coordinate responses and replies, based on this request, the Parties also

 2   stipulate to move BNYM’s date to file its response to the HOA and SFR’s motions for

 3   summary judgment.
      Dated: May 10, 2019.                         Dated: May 10, 2019.
 4
      HALL, JAFFE & CLAYTON, LLP                   AKERMAN, LLP
 5
      By: /s/Ashlie L. Surur                       By: /s/Darren T. Brenner
 6    Ashlie L. Surur, Esq.                        Darren T. Brenner, Esq.
      Nevada Bar No.11290                          Nevada Bar No. 8386
 7    7425 Peak Drive                              Natalie L. Winslow, Esq.
      Las Vegas, Nevada 89128                      Nevada Bar No. 12125
 8    Attorneys for Pearl Cove II                  Jamie K. Combs, Esq.
      Homeowners Association                       Nevada Bar No. 13088
 9                                                 1635 Village Center Circle, Suite 200
                                                   Las Vegas, Nevada 89134
10                                                 Attorneys for The Bank Of New York Mellon
      Dated: May 10, 2019.
11
      KIM GILBERT EBRON
12
      By: /s/Jacqueline A. Gilbert
13    Diana S. Ebron, Esq.
      Nevada Bar No. 10580
14    Jacqueline A. Gilbert, Esq.
      Nevada Bar No. 10593
15    Karen L. Hanks, Esq.
      Nevada Bar No. 9578
16    7625 Dean Martin Drive, Suite 110
      Las Vegas, Nevada 89139
17    Attorneys for SFR Investments Pool 1,
      LLC
18

19
                                                ORDER
20
     IT IS SO ORDERED.
21
     DATED: May 13, 2019
22

23
                                         _______________________________________
24                                       UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
